EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in applicant’s written response on 12 March 2021.
The application has been amended as follows: 

A) Claim 1 has been amended in the following manner:
Claim 1 (Amendment): A [[ ]] composition [[ ]] comprising:
liposomes,
a bioactive agent,
and a loading base selected from the group consisting of a pyridine, a pyridine derivative, an adenine, an adenine derivative, an aniline, and an aniline derivative, 
wherein the liposomes have an intraliposomal space and the liposome composition has an extraliposomal space, 
wherein the [[ ]] intraliposomal space [[ ]] comprises the loading base in its charged and protonated form, [[ ]] wherein the loading base is a weaker base than the bioactive agent, and
an extraliposomal space comprising [[ ]] a loading medium having a pH that is greater than the pKa of the [[ ]] charged and protonated form of the loading base, wherein the bioactive agent is different from the loading base.

B) Claim 2 has been cancelled without prejudice or disclaimer.

C) Claim 3 has been amended in the following manner:
Claim 3 (Amendment): The liposome composition of claim 1 wherein the loading medium further comprises a buffer.

D) Claim 4 has been allowed without further amendment.

E) Claims 5-10 have been cancelled without prejudice or disclaimer.

F) Claim 11 has been amended in the following manner:
Claim 11 (Amendment): The composition according to claim 1 wherein the pKa of the [[ ]] charged and protonated form of the loading base is less than 6, less than 5, less than 4, less than 3, or less than 2.

G) Claim 12 has been cancelled without prejudice or disclaimer.

H) Claim 13 is proposed to be allowed without further amendment.

I) Claim 14 has been amended in the following manner:
Claim 14 (Amendment): The composition of claim 1 wherein the liposomes comprise:
a)    a phosphatidylcholine selected from the group consisting of distearoylphosphatidylcholine, hydrogenated soy phosphatidylcholine, hydrogenated egg phosphatidylcholine, dipalmitoylphosphatidylcholine, and dimyristoylphosphatidylcholine [[ ]] ;
b)    a sphingomyelin;
c)    a neutral lipid; or
d)    an acidic phospholipid.

J) Claim 15 has been allowed without further amendment.

K) Claims 16-24 have been cancelled without prejudice or disclaimer.

L) Claim 25 has been allowed without further amendment.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As close prior art, the examiner cites Hayes et al. (US 2014/0220110 A1).
Hayes teaches liposomes and methods of preparing liposomes, as of Hayes, title and abstract. The skilled artisan would have understood that liposomes have both an intraliposomal space and an extraliposomal space. Hayes teaches a list of bioactive agents in paragraphs 0051-0061. One agent on the list is doxorubicin, as of paragraph 0053. Hayes teaches amines such as pyridine for active loading, as of paragraph 0074. The examiner notes that pyridine is provided on a long list of loading bases.
Hayes is not anticipatory at least because, to the extent that Hayes teaches both pyridine as the loading base and a bioactive agent that is a sufficiently strong base that the loading base is a weaker base than the bioactive agent, these are not taught together in the same list. Additionally, Hayes appears to differ from the claimed invention at least because Hayes does not teach that the pyridine is in its charged and protonated form inside the intraliposomal space.
Nevertheless, even if, purely en arguendo, there is a prima facie case of obviousness over Hayes, this prima facie case of obviousness would be overcome in view of unexpected results. See the explanation below.
Declarations were presented in the file wrapper on 13 October 2020 and 27 January 2021. In these declarations, declarant conducts a variety of experiments comparing the claimed invention with a comparative example in which the claimed loading base is replaced with a different loading base such as the ammonium ion. Declarant has found that the claimed invention results in less leakage and less 

    PNG
    media_image1.png
    340
    508
    media_image1.png
    Greyscale

In the above-reproduced figure, declarant has compared buprenorphine loaded into a liposome with the 2-methoxypyridinium ion (which is a pyridine derivative, and therefore within the claim scope) as compared with buprenorphine loaded with ammonium ion (which is a comparative example). The above-reproduced figure shows very low release for buprenorphine loaded with the 2-methoxypyridinium ion, and much higher release for buprenorphine loaded with the ammonium ion. In this case, “release”, as it is listed as the label of the y-axis of the above-reproduced graph, would actually appear to refer to short term leakage, as of item #5 of the declaration on 27 January 2021. 

The above-reproduced figure appears to show that the claimed composition retains buprenorphine as the active agent better than the comparative composition in which ammonium ion is the loading base. This would appear to be a greater than expected result, as of MPEP 716.02(a)(I). This result would appear to have statistical significance, and would appear to have practical significance, as better loading of drugs into liposomes would appear to result in better drug delivery. See MPEP 716.02(b)(I). Additionally, there is no evidence that this result would have been expected by one of ordinary skill in the art. As such, this would appear to be an unexpected result that would appear to be probative of non-obviousness.
The examiner further notes that data in the declaration indicates that similar effects have been shown for bioactive agents other than buprenorphine. Such bioactive agents include hydromorphone, naltrexone, and chloroquine. Said bioactive agents, including buprenorphine, share the property of being strong bases such that the loading base is a weaker base than the bioactive agent. This is the case because buprenorphine, hydromorphone, naltrexone, and chloroquine all include protonatable aliphatic amine functional groups, which are stronger bases than the aromatic amines found in the loading bases. As such, there would have been an expectation that the data shown by applicant would have been commensurate with the scope of bioactive agents which are strong bases such that the loading base would have been a weaker base than the bioactive agent.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612